 NORTHROP AIRCRAFT, INC.227.Aircraft,Inc.and,Los Angeles County District Coun-cilofCarpenters,United Brotherhood of Carpenters &Joiners of America,AFL-CIO,Petitioner.Case No. 21-RC-5004.March 28, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul J. Driscoll,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas `delegated its powers in connection with this , case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer.4.At the hearing, the Petitioner amended its unit request toinclude :All carpenters maintenance and carpenters maintenance rough andall cabinetmakers and cabinet woodworkers employed in departmentsNos. 5161, 5162, and 5925 of the Northrop Division of Northrop Air-craft, Inc., at its Hawthorne, California, plant including certain enu-merated installations and excluding others.As an alternative unit,the Petitioner would include all carpenters maintenance and car-penters. maintenance rough and all cabinetmakers and cabinet wood-workers employed by the Northrop Division of Northrop Aircraft,Inc.,without reference to specifically designated departments at thesame enumerated installations and with the same exclusions.TheEmployer does not contest the scope of either unit or seriously contestthe appropriateness of a proposed craft unit of carpenters, but urgesthat, neither unit is appropriate because Petitioner would excludecertain classifications of -employees.In :a. previous case,1 involving the same Employer and the sameproposed unit, the Board found that a unit of carpenters and cabinet-makers, substantially identical with the Petitioner's proposed alter-native unit, was appropriate.The Board held that the carpentersand cabinetmakers employed the traditional skills of their craft andthat they constituted a homogeneous and cohesive craft group with1 Case No. 21-RC-2972,issued May 19,1953(not published).The Petitioner lost the.election,and there is no history of collective bargaining.120 NLRB No. 37. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommon interests different from those of other employees.As thereis no evidencein thepresent record that the duties and functions ofthese workers have changed, we find, in agreement with the Peti-tioner's alternative unit request, that such unit is appropriate.Thereremains for consideration the following classifications ofemployees whom the Employer would include and the Petitionerexclude : craters and packers, crater and packing man, and saw oper-ator.These employees work in the shipping department.Cratersand packers and the crating and packing man make crates and boxesfor shipping and they pack and load materials, parts, and tools forshipment.The saw operator saws wood to the proper size for makingthe crates.It takes from 1 to 18 months' experience to qualify forthese duties.As we find these employees do not exercise the tradi-tional skills of the carpenters'craft,we shall exclude them fromthe unit.The mockup and tooling builder, precision, mockup and toolingbuilder; and mockup and tooling fabricator work in the woodshopof department 5515, in the mockup area.Their main function is tomake a mockup,which is a small replica of something to be built.There are also mockup and tool builders in department 3317, wherethe plaster patternmakers and model builders are located.Themockup and tool builders work on models, which are full size replicasof a product to be built, and,they spend about half their time work-ing with,and as, model builders and plaster patternmakers in train-ing for their classification.There are also mockup and tool buildersin department 5406, which is a part of the tool fabrication depart-ment.These men work with wood and also make some items similarto those made by the carpenters in other woodshops.They also maketooling items,such as jigs, fixtures,etc.The Employer's job descrip-tion manual states that "this occupation requires the complete lay-out, fabrication, and assembly of full scale master mockups ofairplanes and their component parts for master tooling use, full scaleoperating models and wood tooling,s'whereas carpenters mainte-nance "plan, layout, construct and repair buildings, additions, parti-tions,' furniture and other wooden equipment."The job descriptionfor a cabinetmaker is "to layout, plan operational sequence, fabricateand assemble wooden office furniture,window frames, and specialcabinets."The Employer usually requires from 6 months'to 5 years'experience for a man to be placed in the mockup and tool builderclassification.The Employer would include the mockup and tool builder peoplein the proposed unit of carpenters because they work with wood anduse some of the skills and tools of the carpenters'craft.The Peti-tioner would exclude them because they do not exercise the traditionalcarpenters' skills but have tasks more closely akin to the skills, of NORTHROP AIRCRAFT,INC.229tool-and die-makers and patternmakers.They were excluded fromthe last election.We find merit in the Petitioner's position.The mockup and toolbuilders,though doing some work and exercising some of the craftof carpenters and cabinet makers,appear to be primarily toolmakersand patternmakers.They work with leadmen of their classification.There is no evidence of any substantial interchange between themand the carpenters.Theyappear to progress through their ownclassification.We find, on the basis of the record as a whole, thattheyare not part of the traditional carpenters'craft,and wetherefore exclude them from the unit.Form block makers work in departments which are part of thetool fabrication department.Their job is to make tools used for thepurpose of forming metals.The job description states that thisoccupation requires the layout and construction of single actingmachine dies such as stretch press blocks, hydro press blocks andhand forming blocks.Althougha cabinetmaker's background isconsidered helpful in becoming a form block builder, there is noevidence that the latter is a skilled craft, as the evidence shows ittakes from 3 months to 2 years to qualify for a senior block maker,whereas it takes much longer to become a journeyman cabinetmaker.We find that the form block makers do not exercise the traditionalskills of the carpenters' craft, accordingly, we exclude them from theunit.The Petitioner would exclude the leadmen of the carpenters andcabinetmakers, while the Employer would include them. In the lastelection of 1953, referred to above, the Petitioner contended that thesole duty of the leadmen was to relay assignments given by the as-sistant foreman.At the hearing in that case the parties stipulatedthat the leadmen were not supervisors, accordingly, they were in-cluded in the unit without any consideration of their status by theBoard. In the instant case, the Petitioner contends that all but oneof the former leadmen, who voted in the last election, are no longer inthe unit and that the leadmen at present exercise supervisory duties.In support of this position, the Petitioner introduced testimony toshow that leadmen assign all jobs to the individual crew members,that they are solely responsible for the final quality of the productproduced, they are consulted in the matters of wage increases, theyare required to and they do report any infraction of the rules to theassistant foreman,that theyhave made effective recommendations fordischarge and that a leadman has interviewed a prospective employeeto determine whether he was qualified for the job.When the crewis assigned to a job away from the customary shop,the leadman isthe only person in charge at the scene.The leadmen usually leadsome 8 men in a crew, and they are paid 20 cents an hour more than 230DECISIONSOP NATIONALLABOR RELATIONS BOARDthe highest classification they lead.Although no final determinationismade by the foreman in disciplinary or wage matters without anindependent investigation, the record shows that a leadman's recom-mendations are given serious consideration and substantial weight.We find, therefore, on the basis of the record as a whole, that theleadmen are supervisors and we shall exclude them from the unit?The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :,All carpenters maintenance and carpenters maintenance rough andall cabinetmakers and cabinet woodworkers employed by the North-rop Division of Northrop Aircraft, Inc. at the Employer's Hawthorne,California, plant and its facilities, including the Lynwood and Mari-posaMaple warehouses; the Edwards Air Force facility, Muroc,California, the Northrop facility at the Los Angeles InternationalAirport; the Torrance, California, facility; and Palmdale, California,facility, excluding the Anaheim, California, Division; Optical Lab-oratory, Pasadena, California, the Radio Plane Corporation, VanNuys, California, and employees at all facilities located outside theState of California, leadmen, all other employees and all supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]2Humble Ott 4 Refining Company,108 NLRB 1026,1027;General Telephone CompanyofMichigan,112 NLRB 46, 50.Mid-SouthManufacturing Company, Inc.andAmalgamatedClothing Workers of America, AFL-CIO.Cases Nos. 15-CA-925 and 15-CA-964.March 31, 1958DECISION AND ORDEROn August 13, 1957, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissedwith respect to such allegations.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.120 NLRB No. 39.